DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 7/07/2021 is acknowledged.
Claims 17-21 are withdrawn from consideration as being drawn to a non-elected species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15, 22-27 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication to Corkum 2004/0258359US.

As for claim 2, Corkum teaches the optical assembly of claim 1, wherein: the interconnection substrate (Figure 10: 102) further comprises a pre-written waveguide ([0062] the waveguides are prewritten or formed before coupling to 106 via the side surfaces 108); the first waveguide (Figure 10: 106 on the left side) is optically coupled to the pre-written waveguide at the first end face (Figure 10: 106 is coupled to 104 via end 
As for claim 3, Corkum teaches the optical assembly of claim 2, wherein: the end of the pre-written waveguide (Figure 14: 126) comprises a first tapered section (teaches the written portions of waveguide can be tapered [0059]); an end of the laser written waveguide comprises a second tapered section ([0059]); and the first tapered section is coupled to the second tapered section ([0059-0062] teaches wherein the pre-written portion i.e. 126 is coupled by writing to another coupling portion at the end faces 108 for coupling; [0059] teaches the writing portions can be tapered).
As for claim 4, Corkum teaches the optical assembly of claim 1, wherein: Page 2 of 8Application No.: 16/253,024an interface between the first end face of the interconnection substrate and the first waveguide substrate is angled with respect to an optical axis of the first waveguide of the first waveguide substrate ([0059]); and an interface between the second end face of the interconnection substrate and the second waveguide substrate is angled within respect to an optical axis of the second waveguide of the second waveguide substrate ([0059]).
As for claim 5, Corkum teaches the optical assembly of claim 1, wherein the first waveguide substrate comprises an optical fiber (fiber, [0062]) and the second waveguide substrate comprises an active optical component (laser diode, [0062]).
As for claim 6, Corkum teaches the optical assembly of claim 1, wherein the laser written waveguide comprises at least one curve (See curve portions of 126).

As for claim 8, Corkum teaches the optical assembly of claim 1, wherein an end of the laser written waveguide (126) comprises a tapered structure increasing in diameter in a direction to the second end face ([0059] or [0051]).
In terms of claim 10, Corkum teaches a method of forming an optical link (Figure 1-14) in an interconnection substrate (Figure 10: 102) comprising a coupling a first end face of the interconnection substrate (Figure 10: 108 left end face) to a first waveguide substrate (Figure 10: 100/106 coupled to end face 108 on the left side [0060]) comprising a first waveguide (waveguides on 100 having structures106 disposed on each block of 100 on the left side; Paragraph [0060] described 100 as an optical component array wherein the optical components maybe waveguides [0035]); determining a location of an end of the first waveguide at the first end face (See Figure 1 wherein the waveguide location 24 is determined using a detector 28 [0041-0042]; this similar process is carried out as describe in [0063] wherein components on Figure 14: 124 is physically attached to the middle block and a laser is used to write the waveguide structures Figure 14: 126); and forming, using a laser ([0063-0063]), a laser written waveguide (See waveguides in Figure 10: 104 and similarly waveguide shown in Figure 14: 126) within the interconnection substrate  (middle substrate Figure 10 and 14) extending from the first end face at the location of the end of the first waveguide (end face of 108 on the left as shown in Figure 10 or end face of middle substrate wherein 126 meets 124 on the left side), wherein the laser written waveguide at least in part 
As for Claim 11, Corkum teaches the method of claim 10, wherein the first waveguide substrate (104 left side) comprises an optical fiber (fiber  [0062]) and the second waveguide substrate comprises an active optical component (laser [0062]).
As for Claim 12, Corkum teaches the method of claim 10, further comprising determining a location of an end of a second waveguide at the second end face (Figure 10 and 14 and [0062]), wherein the laser written waveguide extends from the first end face at the location of the end of the first waveguide to the second end face at the location of the second waveguide (0059-0062]).
As for Claim 13, Corkum teaches the method of claim 10, wherein: the interconnection substrate comprises a pre-written waveguide (Figure 14: 126) extending from the second end face; the method further comprises actively aligning the second waveguide substrate to the second end face of the interconnection substrate such that the pre-written waveguide is optically coupled to a second waveguide of the second waveguide substrate (Figure 10 and 14 [0059-0062]); and Page 4 of 8Application No.: 16/253,024 the laser written waveguide extend from the first end face at the location of the end of the first waveguide to an end of the pre-written waveguide ([0059-0062]).
As for Claim 14, Corkum teaches the method of claim 10, wherein: the interconnection substrate (102) comprises a pre-written waveguide (Figure 12 or Figure 14: 126) comprising a first pre-written waveguide end and a second pre-written waveguide end (See Figure 14: ends of 126); the method further comprises determining 
As for Claim 15, Corkum teaches the method of claim 10, wherein digital imaging is used to determine the location of the end of the first waveguide at the first end face (Claim 17).
As for Claim 22, Corkum teaches the method of claim 10, further comprising guiding light into the first waveguide (Figures 1-3).
As for claim 23, Corkum teaches the method of claim 22, wherein the laser written waveguide within the interconnection substrate fluoresces at an excitation wavelength (laser written process inherently fluoresces at an excitation wavelength in order to write the waveguide onto substrate).
As for claim 24, Corkum teaches the method of claim 22, further comprising forming, using the laser, an initial laser written waveguide (See Figure 10: 104) configured to scatter the light (See Figure 3: work piece), wherein the laser written waveguide is formed over the initial laser written waveguide (See [0060] wherein two waveguides are coupled to a laser writing process to couple an already formed waveguide 104 to the waveguide on 106).

As for claim 26, Corkum teaches wherein the light scattering structure comprises one or more of a taper ([0051] at the point wherein 104 couples with the waveguide an end faces of 108).
As for Claim 27, Corkum teaches the method of claim 13, further comprising forming, using the laser ([0059-0062]), an initial laser written waveguide (126) configured to scatter the light, wherein the laser written waveguide is formed over the initial laser written waveguide ([0059-0062] discloses the waveguide 126 is written and a second portion is written to couple to 126 to the side waveguide as shown in Figure 14. The coupling point is determine by imaging which detects scatter right [see claim 17]).
As for claim 29, Corkum teaches the method of claim 10, wherein an interface between the first end face of the interconnection substrate and the first waveguide substrate is angled within respect to an optical axis of the first waveguide of the first waveguide substrate ([0056] – [0059])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Corkum in view of the US Patent Application Publication to Smith 2010/0135609US.
In regards to claim 9, Corkum teaches written a coupling waveguide. Corkum does not teach wherein the waveguide has spiral geometry.
Smith teaches wherein a spiral waveguide is written on a substrate having a spiral geometry. It would have been obvious to one of ordinary skill in art at the time of the invention to form spiral shape waveguides on the block of 102 in order to create unique chirp profiles within the waveguide. This allows the waveguide to be selective towards certain signals of interests for the purposes of filtering out undesirable signals.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Corkum 2004/0258359US.
	In regards to claim 28, Corkum teaches forming a waveguide use lasers (Figure 3). Corkum further teaches the act of removing unwanted external components to the waveguide, these components will produce scattering effects.
	Corkum is silent to wherein the scattering components are remove via a laser. The examiner takes official notice the limitation of using a laser to remove or shape a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Fortusini 2018/0172905 also teaches using laser written waveguide to couple optical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049.  The examiner can normally be reached on 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874